Title: John Quincy Adams to Abigail Adams, 7 November 1795
From: Adams, John Quincy
To: Adams, Abigail


          
            My Dear Mother.
            Helvoetsluys November 7. 1795.
          
          Your few lines of August 25th. were forwarded to me from the Hague by my brother, and though short, yet as the tokens of your remembrance, gave me the customary pleasure.
          A longer interval than I can fully justify to myself has elapsed since I wrote you last. But having written repeatedly to my father, I have always supposed myself writing at the same time to you.
          As you have been a traveller in these Countries, the date of my letter will inform you, where I now purpose to go. It will not however as I imagine give you any news. My brother remains at the Hague during my absence which I expect and hope will not be long.
          Did you ever know what it is to be cooped up a fortnight or three weeks, in a paltry little European Seaport, waiting for wind and weather; and cut off from all human communication, almost as entirely as if you had changed your world?— If you did, could you possibly speak, write or think of any thing else?— An answer to these questions will unfold to you the situation in which I now write.
          I am therefore unable to give you any news, having lost the current of them myself. There are indeed rumours which have reached me here of Events not unimportant, and of apprehensions still more deserving remark, but I know not even upon what authority their credibility rests. They will however if true be known in America before this letter can reach you, and I hope soon to write you from a place where information more authentic may be obtained.
          I have received here a Letter from my brother Charles, which announces his marriage, and wish him all the happiness that his new situation can bestow. The step was certainly not precipitate. I hope and trust that it was not taken too early. As he well knows the additional duties and obligations that it will impose, I doubt not but he is prepared to discharge them, and will find in the happiness of his union, new motives to stimulate his industry and to confirm and enlighten his prudence.
          
          My father in a Letter also received here, expresses his wish that his elder son should at an early period return home to assume in like manner the cares and enjoy the felicities of a family state; and as this article seems more particularly proper for discussion only with the Ladies, I shall take the Liberty of addressing to you its answer.
          It is one of those maxims which Rochefoucauld, by a sanction no less respectable, is said to have “drawn from Nature,” that “we sometimes pass from Love to Ambition, but that we never return from Ambition to Love.” If this observation be universally true, what respite from the sentence it contains is to be expected by one who has past from Love, not indeed to Ambition, but at least to its concerns?
          Can a widowed heart: an heart which at the monition of parental solicitude and tenderess, has offered up at the shrine of worldly prudence the painful sacrifice of an ardent affection, and pronounced by mutual consent and acquiescence an irrevocable separation from the object of all its hopes and all its wishes; can such an heart readily submit to the controul of other bonds? When all the pleasing illusions which youth beauty and real merit have implanted in the breast, as necessary allurements to the purpose of Love; when they have been radically torn from the bosom by voluntary violence, can they again be placed there by other hands? If after such wounds have been healed; after all the impressions once so dearly cherished have been effaced except those “that last till life shall be no more,” the part be not for ever invulnerable to similar weapons, then let my conversion to the matrimonial faith not be despaired of as impossible.
          Time and absence, the claims of interest, and the calls of duty, an altered scene and a different action have all contributed to confirm and reward an effort, the extent of which was never known but to myself. Peace and tranquility have long since returned, and though attended with the dulness of blunted sensations rather exempt from pain than conscious of pleasure, still they are guests too valuable easily to be dismissed again after having been once appreciated by their loss. But to sacrifice the choice of the Heart, is all that prudence or duty can require; it cannot, it will not receive from my own controul, or from any other the imposition of a different choice. It must henceforth pursue its own course; if it can choose again, its electron must be spontaneous, without receiving any direction from the will.
          
          As to a marriage of convenience, it will be time enough to think of that at five and forty, should that age be attained.
          I hope you will not think me romantic. The deliberate sacrifice of a strong passion to prudential and family considerations is indeed so widely distant from the orthodox doctrine of Romance, that there is not I believe a novel-writer of the age, who can get rid of such an incident without the help of a pistol or a bowl, a pendent willow or a purling stream. But the real lessons of life are seldom to be found in novels. I have lived through the operation, and never for an instant had an idea of doing otherwise. At the same time I must acknowledge, that my success was perhaps principally due to facilities in its execution which might have failed, and which were more serviceable to my intentions than flattering to my pride.
          You have now the clear exposition of my sentiments and principles, on this subject. The inference as far as it is my personal concern, need not be here drawn, but may be left to your own judgment.
          But if the knight has lost his Dulcinea, the Squire it appears by your Postscript is more fortunate. On receiving your billet I turned down the last lines, so important to Tilley, and gave him the paper, that he might read them himself. He said nothing: but I examined his countenance while he was reading, and envied him his feelings. He is indeed “true as the needle to the Pole,” and I wish he could improve for his sweetheart in my service, as much as she will for him in your’s. He has not yet got over the awkwardness of his new service; but his Master is in the same predicament and knows therefore how to be indulgent. But he has become very useful, performs very well all his necessary services, and is especially valuable for his Honesty, as well as for the goodness of his temper. He had just got well and easily through the small-pox, before I was called on my present expedition
          I am with the utmost gratitude and affection your Son
          
            John Q. Adams.
          
        